Citation Nr: 1515470	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  99-01 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection a disability manifested as chronic fatigue, including as due to undiagnosed illness or glucose intolerance. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1992.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from an April 1998 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2007, June 2008, November 2011, and November 2012, the Board remanded multiple claims, including a claim for entitlement to service connection for a disability manifested by fatigue.  A September 2013 Board decision denied a claim for service connection for chronic fatigue syndrome, including as due to undiagnosed illness, and remanded claims for service connection for arthralgia of the neck, back, knees, ankles, and feet and gastroenteritis, and entitlement to an initial rating in excess of 30 percent for the service-connected acquired psychiatric disorder.   

In May 1999, the Veteran testified before a Decision Review Officer at the RO.  In April 2008, the Veteran testified before the undersigned Veterans Law Judge, via videoconference.  Transcripts from both hearings have been associated with the Veteran's claims file.

The Veteran appealed the denial of the claim for service connection for chronic fatigue syndrome by the September 2013 Board decision to the U. S. Court of Appeals for Veterans Claims (Court).  In September 2014, the Court, pursuant to a Joint Motion for Partial Remand (Joint Motion), vacated the denial of the claim for service connection for chronic fatigue syndrome in the September 2013 Board decision and remanded this claim to the Board for compliance with instructions provided in the Joint Motion.  This claim has been recharacterized, as set forth on the Title Page, in accord with the instructions of the Joint Motion, explained in more detail below.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  The documents in the VBMS file include the JMR and the September 2014 Court decision and reports from VA examinations conducted in July 2014 addressing the claims remanded by the Board in September 2013.  The Virtual VA file also contains VA examination reports addressing the claims remanded by the Board in September 2013, but as all the development/adjudication-to include the completion of a supplemental statement of the case-addressing these claims has not been completed, the Board's adjudication of the claims that were remanded in September 2013 must be deferred at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the claim remanded by the Court to ensure that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

The Joint Motion found fault with that portion of the September 2013 Board decision that attributed the Veteran's symptoms of fatigue to his glucose intolerance to the extent that it did not consider whether the Veteran may have been entitled to service connection for his glucose tolerance."  In particular, the Joint Motion set forth as follows: 

In a January 2010 VA examination, the examiner diagnosed Appellant with "impaired glucose tolerance" and noted that chronic fatigue was a problem associated with it. []  The Board noted this record and diagnosis, but denied the claim due to a lack of a disability. [Emphasis in original].  However, the Board did not provide an adequate statement of reason or bases as to why Appellant's diagnosis of impaired glucose tolerance did not constitute a disability under 38 U.S.C. § 1110.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (defining disability for § 1110 as "impairment of earning capacity due to disease, injury, or defect, rather than the disease, injury, or defect itself.").  Therefore, remand is warranted for consideration of whether or not Appellant is entitled to service connection for impaired glucose tolerance.  See Clemons v. Shinseki, 23 Vet.App. 1 (2009). 

As the RO/AOJ has not conducted the initial consideration/adjudication of the matter of whether service connection is warranted for glucose intolerance, the claim must be remanded to the AOJ for the initial consideration and adjudication of this matter to afford due process to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  To ensure that such adjudication is based on a complete record and in order to fulfill the duty to assist the Veteran, the Board concludes that an addendum opinion as to whether the Veteran has a disability manifested by fatigue, or other symptomatology, due to impaired glucose tolerance that is etiologically related to service is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  

Prior to arranging for further opinion, and to ensure that the record before the examiner is complete and that all due process requirements are met, the AOJ will also be requested below to afford the Veteran another opportunity to present information and/or evidence pertinent to the matter that is being remanded
 
Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding VA and non-VA treatment records.  After securing any necessary authorization from him, obtain all records that the Veteran identified.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) (2014) and 38 C.F.R. § 3.159(e) (2014).

2.  After obtaining all outstanding treatment records, the record, to include a copy of this Remand, should be forwarded for review by the VA clinician who conducted the January 2010 VA examination.  If this clinician is not available, the record should be forwarded to an appropriate examiner.  A notation to the effect that this review has taken place should be made in the evaluation reports.  Following this review, the clinician should provide an opinion as to whether it is at least as likely as not that the Veteran has a disability manifested by fatigue, or other symptomatology, due to impaired glucose tolerance that is etiologically related to service.

The clinician must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the medical findings leading to the conclusions.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the claim that has been remanded.  To the extent this claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case that documents consideration of all the evidence of record.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




